Exhibit 10.32

CONFIDENTIAL TREATMENT

Amendment No. 2 to LICENSE AGREEMENT

This Amendment No. 2 to License Agreement (this “Amendment No. 2”) is made
effective the 25 day of January 2013 (the “Effective Date”) between Daiichi
Sankyo Company, Limited, a Japanese Corporation having a place of business at
5-1, Nihonbashi Honcho 3-Chome, Chuo-ku, Tokyo 103-8426 Japan (“DS”), and Omeros
Corporation, a Washington corporation having a principal place of business at
1420 Fifth Avenue, Suite 2600, Seattle, WA 98101 USA (“Omeros”).

WHEREAS Asubio Pharma Co., Ltd. (“Asubio”) and Omeros entered into a license
agreement dated February 26, 2010 (“Agreement”) under which Asubio grants Omeros
an exclusive license to certain phosphodiesterase-7 (“PDE7”) inhibitors and
related patents and patent applications in the field of movement disorders [†];

WHEREAS Asubio was acquired by DS on April 1, 2010, and DS succeeds all rights
and obligations of Asubio under the Agreement in accordance with Section 13.9
thereof;

WHEREAS DS and Omeros entered into an amendment No. 1 to license agreement dated
January 5, 2011 (“Amendment No. 1”) under which the parties agreed to expand the
Field (as defined in the Agreement) to include certain central nervous system
diseases and disorders in accordance with Section 2.3 of the Agreement; and

WHEREAS Omeros further requests DS to expand the Field to include additional
diseases and disorders in accordance with Section 2.3 of the Agreement; and

WHEREAS DS wishes to accept such Omeros’ request in consideration of certain
payment obligations set forth in this Amendment No. 2.

NOW THEREFORE, in consideration for the mutual covenants and obligations set
forth herein as well as other good and valuable consideration, the parties
hereby agree as follows:

 

1 Definitions

 

1.1 Unless otherwise set forth in this Amendment No. 2, the capitalized terms
herein shall have the meaning as defined in the Agreement.

 

1.2 “Asubio” or “Asubio Pharma Co., Ltd.” in the Agreement shall be amended to
read “DS” or “Daiichi Sankyo Company, Limited” respectively.

 

1.3 Section 1.7 of the Agreement is amended and restated in its entirety to read
as follows:

“ “Field” means (a) all movement disorders described in WHO ICD-10 (G20-G26)
and/or in Omeros’ published International PCT Patent Application WO 2008/119057
A2, including, without limitation, Parkinson’s Disease, Restless Legs Syndrome,
Post-encephalitic Parkinsonism, Dopamine-Responsive Dystonia, Shy-Drager
Syndrome, Periodic Limb Movement Disorder, Periodic Limb Movements in Sleep,
Tourette’s Syndrome, all other movement disorders treatable with a dopamine
receptor agonist or a

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

precursor of a dopamine receptor agonist [†] (collectively “Movement Disorder
Indications”), (b) all addiction and compulsive disorders described in WHO
ICD-10 (F10-F19, F40-F48, F50-F59) and/or in Omeros’ published International PCT
Patent Application WO 2012/064667A2 A2 (collectively “Addiction Indications”),
and (c) all other diseases except (i) those described in above (a) and (b) and
(ii) diseases in the dermatology and dermatologic affections defined as any
disease of the skin, the hair/scalp and nails (collectively “Other
Indications”).”

 

2 Milestone Payments

Sections 3.1 and 3.2 of the Agreement are amended and restated in their entirety
to read as follows:

 

“3.1 Omeros shall pay DS the following one-time milestone fees (each a
“Milestone Fee”) in U.S. dollars following the satisfaction of the following
corresponding milestone events (each a “Milestone”). References below in this
Section 3 to a “First Indication” shall mean the initial indication among a
Movement Disorder Indication, an Addiction Indication and an Other Indication
that reaches the corresponding Milestone, and “Second Indication” shall mean an
indication among such three indications, excluding the one from which the First
Indication was drawn, that secondly reaches the corresponding Milestone, and
“Third Indication” shall mean the last indication among such three indications,
excluding the two from which the First Indication and Second Indication were
drawn, that reaches the corresponding Milestone, e.g., if the initial indication
to reach a Phase 1 clinical Milestone is a Movement Disorder Indication, such
Movement Disorder Indication shall trigger the First Indication Phase 1 Clinical
Milestone Fee, if the indication to secondly reach a Phase 1 clinical Milestone
is an Addiction Indication, such Addiction Indication shall trigger the Second
Indication Phase 1 Clinical Milestone Fee, and thereafter the Third Indication
Phase 1 clinical Milestone Fee shall be triggered if and when an Other
Indication reaching a Phase 1 clinical Milestone.

 

3.1.1.1 Upon execution of this Agreement, Omeros shall pay DS a Milestone Fee of
[†].

 

3.1.1.2 Upon execution of the Amendment No. 1, Omeros shall pay DS a Milestone
Fee of [†].

 

3.1.1.3 Upon execution of the Amendment No. 2, Omeros shall pay DS a Milestone
Fee of [†].

 

3.1.2.1 Upon Omeros’ or its sublicensee(s)’ receipt of positive data from
completed toxicology studies, each of three-months minimum duration, of a first
Product in a rodent species and in a non-rodent species, which studies have been
conducted in conformance with current good laboratory practice guidance (“GLP”)
promulgated by the U.S. Food and Drug Administration (“USFDA”), which data and
studies are sufficient to support the submission by Omeros or its sublicensee(s)
to USFDA of an Investigational New Drug Application (“IND”) for a First
Indication, Omeros shall pay DS a Milestone Fee of [†].

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.1.2.2 Should Omeros be required to conduct a second set of toxicology studies
to support an IND for a Second Indication, then upon Omeros’ or its
sublicensee(s)’ receipt of positive data from the completed second set of
toxicology studies, each of three-months minimum duration, of a first Product in
a rodent species and in a non-rodent species, which studies have been conducted
in conformance with current GLP promulgated by the USFDA, which data and studies
are sufficient to support the submission by Omeros or its sublicensee(s) to
USFDA of an IND for a Second Indication, Omeros shall pay DS a Milestone Fee of
[†]. If such second set of toxicology studies is not required, then this
Milestone Fee is not payable to DS. If two sets of such toxicology studies to
support an IND for a First Indication and a Second Indication, respectively, are
conducted and Milestones described in Section 3.1.2.1 and this Section 3.1.2.2
are achieved simultaneously, then Milestone Fees in Sections 3.1.2.1 and 3.1.2.2
are payable to DS.

 

3.1.2.3 Should Omeros be required to conduct a third set of toxicology studies
to support an IND for a Third Indication, then upon Omeros’ or its
sublicensee(s)’ receipt of positive data from the completed third set of
toxicology studies, each of three-months minimum duration, of a first Product in
a rodent species and in a non-rodent species, which studies have been conducted
in conformance with current GLP promulgated by the USFDA, which data and studies
are sufficient to support the submission by Omeros or its sublicensee(s) to
USFDA of an IND for a Third Indication, Omeros shall pay DS a Milestone Fee of
[†]. If such third set of toxicology studies is not required, then this
Milestone Fee is not payable to DS. If three sets of such toxicology studies to
support an IND for a First Indication, a Second Indication and a Third
Indication, respectively, are conducted and Milestones described in
Section 3.1.2.1, Section 3.1.2.2 and this Section 3.1.2.3 are achieved
simultaneously, then Milestone Fees in Sections 3.1.2.1, 3.1.2.2 and 3.1.2.3 are
payable to DS.

 

3.1.3.1 Upon the first dosing of a human subject in the first Phase 1 clinical
study for a First Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.3.2 Upon the first dosing of a human subject in the first Phase 1 clinical
study for a Second Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.3.3 Upon the first dosing of a human subject in the first Phase 1 clinical
study for a Third Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†]

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.1.4.1 Upon the first dosing of a human subject in the first Phase 2 clinical
study for a First Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.4.2 Upon the first dosing of a human subject in the first Phase 2 clinical
study for a Second Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.4.3 Upon the first dosing of a human subject in the first Phase 2 clinical
study for a Third Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.5.1 Upon the first dosing of a human subject in the first Phase 3 clinical
study for a First Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.5.2 Upon the first dosing of a human subject in the first Phase 3 clinical
study for a Second Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.5.3 Upon the first dosing of a human subject in the first Phase 3 clinical
study for a Third Indication sponsored or authorized by Omeros or its
sublicensee(s) of a first Product anywhere in the world, which study has been
cleared by USFDA or a corresponding foreign regulatory agency, Omeros shall pay
DS a Milestone Fee of [†].

 

3.1.6.1 Upon receipt of the first new drug application (“NDA”) marketing
approval for a first Product for a First Indication obtained by or on behalf of
Omeros or its sublicensee(s) from USFDA, Omeros shall pay DS a Milestone Fee of
[†].

 

3.1.6.2 Upon receipt of the first NDA marketing approval for a first Product for
a Second Indication obtained by or on behalf of Omeros or its sublicensee(s)
from USFDA, Omeros shall pay DS a Milestone Fee of [†].

 

3.1.6.3 Upon receipt of the first NDA marketing approval for a first Product for
a Third Indication obtained by or on behalf of Omeros or its sublicensee(s) from
USFDA, Omeros shall pay DS a Milestone Fee of [†].

 

3.1.7.1 Upon receipt of the first marketing authorization for a first Product
for a First Indication obtained by or on behalf of Omeros or its sublicensee(s)
from an ex-U.S. regulatory authority corresponding to USFDA, Omeros shall pay DS
a Milestone Fee of [†].

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.1.7.2 Upon receipt of the first marketing authorization for a first Product
obtained for a Second Indication by or on behalf of Omeros or its sublicensee(s)
from an ex-U.S. regulatory authority corresponding to USFDA, Omeros shall pay DS
a Milestone Fee of [†].

 

3.1.7.3 Upon receipt of the first marketing authorization for a first Product
obtained for a Third Indication by or on behalf of Omeros or its sublicensee(s)
from an ex-U.S. regulatory authority corresponding to USFDA, Omeros shall pay DS
a Milestone Fee of [†].

 

3.1.8 Upon reaching an aggregate of all Net Sales of [†], Omeros shall pay DS a
Milestone Fee of [†].

 

3.1.9 Upon reaching an aggregate of all Net Sales of [†], Omeros shall pay DS a
Milestone Fee of [†].

 

3.2 If any Milestone above is achieved with respect to a given Product for a
given First, Second or Third Indication before a prior Milestone has been
achieved for such First, Second or Third Indication, the achieved milestone
being the “Accelerated Milestone”, then all Milestones prior to the Accelerated
Milestone for such First, Second or Third Indication that have not previously
been paid with respect to that Product shall be deemed achieved upon achievement
of the Accelerated Milestone, and the corresponding payment(s) shall become
payable; provided, however, that the NDA approval Milestone set forth in
Subsections 3.1.6.1, 3.1.6.2 and/or 3.1.6.3 shall not be treated as a “prior
Milestone” when the ex-U.S. marketing authorization Milestone set forth in
Subsections 3.1.7.1, 3.1.7.2 and/or 3.1.7.3, respectively, is achieved, and the
ex-U.S. marketing authorization Milestone set forth in Subsection 3.1.7.1,
Subsection 3.1.7.2 and/or 3.1.7.3 shall not be treated as a “prior Milestone”
when the NDA approval Milestone set forth in Subsection 3.1.6.1, 3.1.6.2 and/or
3.1.6.3, respectively, is achieved. It is understood by the parties that, for
example, for a given Milestone, a Movement Disorder Indication could be “a given
First Indication”, and for another Milestone, an Addiction Indication could be
“a given First Indication” depending on the progress of development of the first
Product(s) for such indications.”

It is understood by the parties that Omeros has already paid and DS has already
received the Milestone Fees of [†] as provided in Section 3.1.1.1 of the
Agreement and [†] as provided in Section 3.1.1.2 of the Agreement.

 

3 [†]

The following paragraphs shall be added as Sections 2.6 and 2.7of the Agreement:

 

“2.6 [†]

 

“2.7 [†]

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

4 Term

This Amendment No. 2 shall become effective as of the Effective Date and shall
continue to be in effect as long as the Agreement is in effect. Amendment No. 1
shall be terminated on the Effective Date.

 

5 Miscellaneous

 

5.1 Section 13.11 of the Agreement is amended and restated in its entirety to
read as follows:

“Any notice required or permitted to be given under the Agreement by either
party shall be in writing and shall be (a) delivered personally, (b) sent by an
internationally recognized courier service, charges prepaid, or (c) delivered by
facsimile (with the original promptly sent by any of the foregoing manners) to
the addresses or facsimile numbers of the other party set forth below, or at
such other addresses as may from time to time be furnished by similar notice by
either party. The effective date of any notice hereunder shall be the date of
receipt by the receiving party.

 

If to Omeros:   If to DS:

Omeros Corporation

1420 Fifth Avenue, Suite 2600

Seattle, WA 98101

U.S.A.

 

Daiichi Sankyo Company, Limited

5-1, Nihonbashi Honcho 3-Chome

Chuo-ku, Tokyo 103-8426

Japan

Attention:   Gregory A. Demopulos, M.D.   Attention: Kazuo Sato, Ph. D.  
Chairman & CEO  

Corporate Officer, Vice President,

Business Development & Licensing

Department

And copy to:  

Marcia S. Kelbon,

Patent & General Counsel

  Fax: (206) 676.5005   Fax: +81-3-6225-1903 Phone: (206) 676.5000   Phone:
+81-3-6225-1008

 

5.2 This Amendment may be executed in one or more counterparts, each of which
will be considered an original, and all of which will constitute the same
instrument.

 

5.3 Except as expressly amended by this Amendment No. 2, all terms and
conditions of the Agreement shall continue to be in full force and effect.

IN WITNESS WHEREOF, DS and Omeros have each acknowledged and accepted this
Agreement by causing it to have been signed by their respective duly authorized
officials.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

DAIICHI SANKYO COMPANY, LIMITED      OMEROS CORPORATION By:   

/s/ Kazuo Sato

     By:   

/s/ Gregory A. Demopulos

Name:    Kazuo Sato, Ph. D.      Name:    Gregory A. Demopulos, M.D. Title:   

Corporate Officer, Vice President,

Business Development & Licensing

Department

     Title:    Chairman & CEO

Date:

  

January 21, 2013

     Date:   

January 25, 2013

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION